Citation Nr: 1113116	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  99-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for cause of the Veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Veteran represented by:	Blair Elizabeth Taylor, Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 to November 1945.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 1999 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.     

In the March 1999 rating decision, the RO denied service connection for the cause of the Veteran's death and denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The appellant perfected an appeal to the Board.  

In October 2001, the Board affirmed the RO's denial of service connection for the cause of the Veteran's death, and stayed the 38 U.S.C.A. § 1318 claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2003, the appellant through counsel and the Secretary of VA filed a Joint Motion for Partial Remand to the Board.  The motion urged the Court to vacate and remand the October 2001 decision based on deficiencies related to notification requirements under the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  By Order signed July 30, 2003, the Court granted the motion, vacated that part of the Board's decision that denied service connection for the cause of the Veteran's death, and remanded the matter for readjudication consistent with the motion.  In November 2003, the Board remanded the appellant's case to the Appeals Management Center (AMC) for further development in accordance with the Court's Order.  

Following proper VCAA notification, the Board readjudicated the appellant's claims in May 2005, and denied both claims (by then the stay had been lifted on the claim for DIC under 38 U.S.C.A. § 1318).  The appellant appealed that decision to the Court as well.  In an August 2007 decision, the Court remanded this matter to the Board for additional adjudication.  Following an initial review of this matter, the Board found additional medical inquiry warranted.  The case is now ready for a decision.    


FINDINGS OF FACT

1. The Veteran died on November [redacted], 1998.   

2. The immediate cause of the Veteran's death was respiratory failure due to or as a consequence of pneumonia.  

3. At the time of his death, the Veteran was service connected for shrapnel wounds of the left neck (with left shoulder and cervical spine limitation of motion and left arm neuropathy) rated at 60 percent disabling, for a shrapnel wound to Muscle Group XIV, right thigh with right knee tendonitis, rated at 30 percent disabling, for a shrapnel wound to the right submental region rated at 10 percent disabling, for a shrapnel wound to the left thigh with subcutaneous nodule rated at 10 percent disabling, and for a shrapnel wound to the left face and elbow rated as 0 percent disabling.   

4. At the time of his death, the Veteran's combined disability rating was 80 percent.

5. In December 1993, the Veteran was awarded a total disability rating based on individual unemployability (TDIU).    

6. The evidence of record preponderates against the appellant's claim that the Veteran's service-connected disorders related to his death.   


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

2. The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to DIC.  She asserts that the Veteran's service-connected disorders contributed to his death, and that he was totally disabled for a period of at least 10 years prior to his death.  See 38 U.S.C.A. §§ 1310, 1318; 38 C.F.R. §§ 3.22, 3.312.    

The Veteran died on November [redacted], 1998.  The immediate cause of the Veteran's death was respiratory failure due to or as a consequence of pneumonia.  At the time of his death, the Veteran was service connected for shrapnel wounds of the left neck (with left shoulder and cervical spine limitation of motion and left arm neuropathy) rated at 60 percent disabling, for a shrapnel wound to Muscle Group XIV, right thigh with right knee tendonitis, rated at 30 percent disabling, for a shrapnel wound to the right submental region rated at 10 percent disabling, for a shrapnel wound to the left thigh with subcutaneous nodule rated at 10 percent disabling, and for a shrapnel wound to the left face and elbow rated as 0 percent disabling.  His combined disability rating was 80 percent.  Importantly, VA awarded the Veteran a TDIU in December 1993.  

In the May 2005 decision that denied the appellant's claims, the Board found that the Veteran's death was unrelated to his service-connected disorders.  38 U.S.C.A. § 1310.  And the Board found that, as the Veteran had been rated as totally disabled for a period less than 10 years, DIC benefits were unwarranted under 38 U.S.C. § 1318.  

In August 2007, the Court remanded this matter, and noted in particular two reasons for its remand.      

First, the Court noted that additional evidence - in the form of a VA medical study - should be considered by the Board in its assessment of whether the Veteran's service and service-connected disorders related to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).   

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a)(2010).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b)(2010).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312 (c)(2010).  

Second, the Court directed the Board to consider whether, despite the fact that the Veteran had been rated totally disabled for less than 10 years prior to his death, the Veteran would have been hypothetically entitled to a total rating for the 10 year period prior to his death.  

Under 38 U.S.C.A. § 1318, benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service-connected.  In relevant part, a "deceased Veteran" is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the Veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

In its remand and discussion of this second reason for remand, the Court noted that DIC could be awarded under 38 C.F.R. § 3.22 if the evidence of record indicated hypothetical entitlement - i.e., that, even though the Veteran may not have been rated as totally disabled for a 10 year period prior to death, DIC may be warranted if the evidence indicated he hypothetically could have been so rated.  See Cole v. West, 13 Vet.App. 268 (1999).  In support, the Court cited in its August 2007 decision Rodriguez v. Nicholson, 19 Vet.App. 275 (2005), which held that, in cases such as the appellant's, hypothetical entitlement under 38 C.F.R. § 3.22 was a potential avenue of recovery.  As the Board, in its May 2005 decision, found entitlement to DIC based on hypothetical entitlement unavailable to the appellant (based on a change to 38 C.F.R. § 3.22), the Court found remand for consideration of hypothetical entitlement warranted.  

Since the Court's August 2007 decision, the Federal Circuit decided Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  There the court held that the previously applicable legal theory of "hypothetical" entitlement was not warranted in a claim for DIC in a case such as this one.  

Hence, hypothetical entitlement to DIC is not an avenue of recovery for the appellant.  Therefore, the essential criterion for recovery with regard to the appellant's claim to DIC under 38 U.S.C.A. § 1318 is the following - was the Veteran rated as totally disabled in the 10 years prior to his death.  As detailed by the Board in May 2005, the Veteran was not so rated.  Rather, he had a combined 80 percent rating for his various service-connected disorders, and had a TDIU that was awarded to him just less than 5 years prior to his death (i.e., in December 1993).  So, as the Board found in May 2005, DIC benefits under 38 U.S.C.A. § 1318 are not warranted here.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  
  
The remaining issue to be decided by the Board is the first issue on appeal - whether the evidence preponderates against the appellant's claim to service connection for cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

The appellant contends the following - first, that service-connected shrapnel lodged in the Veteran's neck, and residuals related to that injury, caused a swallowing disorder that related to a respiratory disorder that ultimately caused the Veteran's death; and second, that residuals of service-connected shrapnel wounds caused the Veteran pain, the pain led to the use of pain medication, the pain medication caused a digestive disorder, the digestive disorder necessitated a medical procedure in August 1980 called the Billroth II, that this procedure caused esophageal and swallowing disorders, and that esophageal and swallowing disorders related to a respiratory disorder that caused the Veteran's death.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As detailed in the May 2005 Board decision, the record contains medical evidence dated from 1961 to the Veteran's death in November 1998, which indicates treatment for sinus infection, throat pain, difficulty swallowing, upper esophagus swelling, a partial gastrectomy, vasomotor rhinitis, an esophagogastroduodenoscopy (EGD) (with a preoperative diagnosis of dysphagia, history of esophageal stricture, and status post partial gastrectomy, and a postoperative diagnosis of esophageal stricture of the "GE" junction dilated, status post partial gastrectomy, and bile reflux gastritis).  Beginning in 1993, the record indicates treatment for interstitial disease present in each lung base, severe chronic obstructive pulmonary disease, interstitial prominence bilaterally, major weight loss, recurrent esophageal stricture, and "usual" interstitial pneumonitis with spontaneous pneumothorax.  And private treatment records, dated in October 1998 just prior to the Veteran's death, note moderate to severe oral and pharyngeal stage dysphagia with aspiration of thin liquids, and note interstitial lung disease.  

And, as detailed in the May 2005 Board decision, the November 1998 final report on the Veteran's autopsy found the cause of the Veteran's death to be overwhelming pulmonary infection superimposed on a background of chronic lung disease with interstitial fibrosis and apparent bronchiectasis.  The examiner noted that the histologic appearance of the lungs was most consistent with a bacterial infectious process, indicated that numerous granulomas were present within the subpleural spaces of the lungs and extensively within the enlarged bronchopulmonary, hilar, and mediastinal lymph nodes.  

Below, the Board summarizes other evidence of record that tends to support, and preponderate against, the appellant's contentions here.     

	Evidence in favor of the appellant's claim  

The medical evidence favorable to the appellant's claim consists of private treatment records addressing treatment of the Veteran just before his death, a March 1999 letter from the Veteran's treating physician, medical studies and articles submitted into evidence in September 2008, June 2009, and February 2011, and the assertions of record of the appellant and the Veteran.      

The October 1998 private treatment records reflecting treatment of the Veteran just prior to his death note the Veteran's complaints on admission of difficulty swallowing, and note an impression of moderate to severe oral and pharyngeal stage dysphagia with aspiration of thin liquids.  

In March 1999, the Veteran's treating physician noted the Veteran's dysphagia, and stated that the Veteran died of "complications from [...] his multiple disease processes."  The physician offered that "much consideration should be given to the fact that [the Veteran] did have shrapnel wounds in his neck[,]" and that "this problem was not evaluated thoroughly at the time of the autopsy."

In September 2008, June 2009, and February 2011, the appellant submitted into the record several articles and studies that discuss several issues to include the proposition that esophageal disorders such as reflux and esophageal stricture often relate to pulmonary disorders; the proposition that cervical spine disorders relate to esophageal disorders; and the proposition that cervical disorders could lead to dysphagia disorders due to the close proximity of the cervical spine and esophagus.  See Gonzales and Timberlake, both supra.  

The record contains multiple statements from the appellant, in which she asserts that service-connected neck injuries prevented the Veteran from swallowing, and that the problems with swallowing led to the respiratory disorder that caused death.  And the record contains evidence indicating that the Veteran believed that his swallowing difficulties related to his service-connected shrapnel wound in the neck.

		Evidence opposed to the appellant's claim 

The medical evidence of record that is unfavorable to the appellant's claim consists of service medical records, private medical records, an autopsy report, two VA medical opinions, and the IME opinion.  

The Veteran's death certificate states that the Veteran died of a respiratory disorder.  But, though service medical records show that the Veteran was treated for acute nasopharyngitis, the records are negative for a chronic respiratory or lung disorder in service.  The earliest post-service evidence of record of a chronic respiratory disorder is found in an August 1961 private medical statement which noted possible intermittent prolonged sinus infection.  The next-earliest evidence of record indicating a respiratory disorder is found in an April 1986 VA examination report which reflected the Veteran's complaints of throat pain, difficulty swallowing, and swelling of his upper esophagus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

The November 1998 autopsy report of record states that the Veteran's death was "almost certainly due to respiratory failure in the setting of an overwhelming pulmonary infection."  This report did not find that dysphagia contributed to death, or that esophageal disorders contributed to death, and did not note the Veteran's shell fragment wounds.  

A May 1999 statement from a VA physician stated that the Veteran's shrapnel wound of the left neck did not play a causal role in producing his death.  This examiner indicated a review of the Veteran's medical records.  The examiner found that the illness leading to the Veteran's death began during his last year of life, stated that the evidence did not support the notion that the shrapnel fragment in the "superficial tissue of the left neck" had any bearing on the Veteran's progressive deterioration, stated that it was his opinion that the Veteran had a chronic lung disorder, relatively asymptomatic, and severe loss of physical resistance.  The opinion indicated that the Veteran developed acute pneumonia due to aspiration of mouth/throat contents during his last days.
  
A March 2009 VA opinion - obtained by the Board from the Veteran's Health Administration (VHA), is consistent with the death certificate finding, the November 1998 autopsy report, and the May 1999 VA report.  This examiner indicated review of the claims file.  He reviewed the Veteran's medical history to include his digestive and lung disorders.  He stated that the Veteran developed chronic aspiration pneumonia as a terminal event, and that his interstitial fibrosis was not caused by chronic aspiration.  The examiner stated that the "residual of minute fragments of shrapnel in the soft tissue of the left side of the neck did not cause or lead to esophageal injury namely dysphagia or chronic aspiration."  The examiner emphasized that the Veteran's dysphagia and esophageal stricture, and aspiration, were "not even remotely caused by or related to the tiny shrapnel fragment from the injury[.]"  And the examiner concluded that the Veteran's shrapnel wound to the left side of the neck did not cause injury to the respiratory passages.

An opinion received in October 2010 from an independent medical expert (IME) noted the expert's training in Gastroenterology and Hepatology.  The examiner indicated a review of the entire medical record, and detailed the Veteran's medical history.  The examiner indicated that, prior to the Veteran's 1980 Billroth II procedure, the Veteran used anti-inflammatory medications and aspirin for complaints of pain related to lumbar and right thigh disorders.  The examiner indicated that it was possible that complaints related to service-connected disorders led to the regular usage of pain medication.  But the examiner indicated that nonservice-connected osteoarthritic "lumbar related pain seems to be the main complaint in many of the pre-surgery clinic visits[.]"  The examiner stated that right hip and pelvis injuries sustained from injuries pursuant to civilian employment in 1973 may have related to the usage of pain medication.  The examiner indicated that the record supports the finding that nonservice-connected problems were the "primary reason" for the use of pain medication.  

The IME found it possible that pain medication led to the development of a peptic ulcer that led to performance of the Billroth II procedure.  But the examiner also noted that the "most common cause of peptic ulceration is infection with Helicobacter pylori" and that "[t]his bacterium is detectable in 80 to 95 percent of patients with duodenal ulcers."  The examiner indicated that it would be speculative to state the cause of the Veteran's ulcer because the record was unclear regarding the issue of etiology.  It was simply not known whether the cause of the ulcer was the most common cause of such ulcers - Helicobacter pylori - or the potential, less-common cause of such ulcers - pain medication.    

Next the IME addressed whether the Billroth II procedure related to the respiratory disorder that was found to be the ultimate cause of death.  The examiner conceded that this procedure can relate to reflux and strictures.  But the examiner stated that studies performed prior to death suggested "other more likely organic causes" for the Veteran's dysphagia, such as problems related to oro-pharyngeal muscular coordination and control, and an aberrant right subclavian artery.  The examiner also noted suggestions in the record that the Veteran had a "possible systemic connective tissue" disorder in addition to diagnosed rheumatoid arthritis.  The examiner stated that "connective tissue disorders are strongly associated with gastrointestinal motility disorders."  The examiner recognized that these "pro-dysphagia factors are completely independent of the Billroth II surgery and completely unrelated to any service connected injury."  

The IME stated that finding the Billroth II procedure a factor in causing esophageal disorders would be "very difficult" due to the "spectrum of reasons" the Veteran had for having dysphagia.  And the examiner noted that dysphagia may not have played a role at all in the Veteran's death as the record indicated vomiting during endotracheal intubation, which is a common occurrence of difficult intubations with initial endotracheal tube placement into the esophagus prior to tracheal placement.  The examiner indicated that "the terminal aspiration event could have taken place in such a manner totally independent from any dysphagia symptoms."  In support, the examiner stated that the Veteran "lived nearly 20 years without developing clinically significant aspiration pneumonia" as a result of the Billroth II.      

In conclusion, the IME indicated that evidence suggested that "unresolved issues which do not seem related to the service connected injuries" may have factored into the Veteran's death.  And the examiner stated that "there is less than a 25 percent chance that the Billroth II surgery substantially contributed to this patient's death."  

      Analysis 

Two matters are clear in this case: first, the Veteran had a long medical history with esophageal disorders to include dysphagia and esophageal stricture; and second, the Veteran died from a lung disorder.      

What is not clear in this matter is, to what extent did the Veteran's service-connected disorders relate to the respiratory disorder that caused his death?  Indeed, the evidence of record directly addressing the Veteran's situation is divided on this issue.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

The medical evidence dated from the 1980s reflects the Veteran's history of dysphagia, and his complaints that that disorder related to his service-connected neck injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The evidence is clear that the Veteran had pulmonary aspiration just prior to death from a pulmonary disorder.  The Veteran's private treating physician - who, the record indicates, treated the Veteran for over 20 years - suggested in March 1999 that the Veteran's death may have been related to his neck wound.  And the studies submitted into the record provide theoretical foundations for the appellant's theories of causation in this matter - i.e., that the neck injury caused an esophagus disorder that caused the respiratory disorder, or that the service-connected disorders caused pain which necessitated the use of medicines that caused an ulcer, which in turn necessitated a Billroth II that caused dysphagia problems that led to the respiratory disorder.      

However, the Board finds significant weaknesses with this favorable evidence.   

The private medical evidence detailing the Veteran's treatment just prior to his death in November 1998 does not indicate that the shrapnel, the residuals from the shrapnel wound, or the Billroth II procedure in 1980 related in any way to the Veteran's terminal illness or death.  

The March 1999 letter is from the Veteran's private physician, so it has probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  But his comments amount to mere suggestion that a service-connected disorder may have played a role in death.  It in no way can be construed as an assertion, or as a statement that death probably related to a service-connected disorder.  It is therefore of limited probative value on the issue before the Board. 

The lay statements of record from the Veteran and appellant are of limited probative value as well.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has therefore considered the statements that provide information regarding what was observed during the Veteran's lifetime, particularly just prior to his death.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the lay statements regarding the cause of the Veteran's dysphagia prior to death, or of his death, are of limited probative value.  In a matter as complex as this case, the causes of the Veteran's disorders and death are issues of etiology about which the Veteran and the appellant, as laypersons, are not competent to testify.  

And the studies are of limited probative value here.  Though each adds substance to the appellant's theories of causation here, neither addresses the Veteran's case specifically.  Indeed, the studies are insufficient to establish the element of medical nexus evidence here.  See Sacks v. West, 11 Vet. App. 314 (1998).

By contrast, the Board finds the evidence in opposition to the appellant's claim to be of more probative value.  The November 1998 autopsy report did not note the Veteran's neck disorder, his dysphagia, or his esophageal disorders in finding pulmonary infection as the cause of death.  The May 1999 VA examiner, the March 2009 VHA examiner, and the October 2010 IME, also countered the appellant's theories of causation clearly.  Each indicated that the Veteran's dysphagia was unrelated to his service-connected disorders, and neither indicated that dysphagia was related to the lung disorder that caused death.  Each examiner indicated an expertise in the field at issue here.  Each examiner indicated a thorough review of the entire case.  And each examiner supported their negative opinion with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  

In sum, the appellant has clearly explained her theories of causation here - first, that the Veteran's service-connected neck wound disallowed him from swallowing, which then related to a respiratory disorder that resulted in death; and second, that the Veteran's service-connected wounds caused pain, pain necessitated the use of pain medication, pain medication caused a digestive disorder, the digestive disorder necessitated the Billroth II, the Billroth II caused esophageal and swallowing disorders, and these disorder interacted with the fatal lung disorder.  But these theories of causation are mere theories that are not supported by competent medical evidence in this matter.  Indeed, in this particularly complex and protracted case, which includes volumes of medical evidence pertaining to the Veteran prior to and since his death, not one medical professional expressly supports either of the appellant's theories here.  None of the physicians who treated the Veteran prior to death offered evidence that supported the appellant's theories.  The Veteran's long-term treating physician has not submitted a statement into the record that expressly supports either of the appellant's theories.  None of the VA specialists reviewing this matter has supported either of the appellant's theories.  And the studies and articles submitted into the record, which do add substance to the appellant's theories, are of limited probative value in the absence of medical evidence directly supporting the appellant's theories.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Moreover, the Board finds the second theory of causation here to be particularly weak.  The theory is a tenuous one that relies on speculation across several links in a chain of causation uncorroborated by competent medical evidence.  While it is theoretically possible that the Veteran's use of pain medication prior to 1980 was to treat pain from service-connected disorders, the evidence indicates that he just as likely ingested pain medication to treat nonservice-connected osteoarthritis.  While it is theoretically possible that the use of pain medication caused an ulcer, there is no direct evidence that pain medication caused the Veteran's ulcer.  Rather, the evidence indicates that bacterium is most commonly the cause of the type of ulcer at issue here, not pain medication.  While it is theoretically possible that the Veteran's Billroth II procedure related to the development of dysphagia, the evidence indicates that other problems just as likely led to his dysphagia.  Finally, while it is theoretically possible that dysphagia related to a respiratory disorder that caused the Veteran's death, other evidence indicates that intubation difficulties may have caused the terminal aspiration that caused death.  

The simple fact made plain by the record is that the Veteran's death was caused by a respiratory disorder whose etiology is a medical mystery.  No evidence satisfactorily explains why the Veteran developed a respiratory disorder.  Indeed, the fact he lived nearly 20 years after undergoing his Billroth II surgery strongly suggests that that surgery - whatever gave rise to its necessity - did not play a role in the Veteran's death.  Likewise, the fact that he lived for many years following his shrapnel injuries strongly suggests that the neck injuries did not relate to death.  

In the letter from the Veteran's treating physician, it was stated that "much consideration should be given" that the Veteran had a neck shrapnel wound which was not "evaluated thoroughly at the time of the autopsy."  That suggestion was provided in March 1999.  Since then, much consideration and thorough evaluation has been given in the form of the three reports from three separate specialists.  The clear and adverse findings in these reports outweigh by a significant margin the suggestion made in March 1999, the lay statements, and the studies submitted into the record.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

Without competent evidence that one of the service-connected disorders caused the Veteran to develop the respiratory disorder, the Board cannot grant the appellant's claim based on theory alone.  As such, service connection for cause of the Veteran's death is denied.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Service connection for cause of the Veteran's death is denied.    

2. Entitlement to DIC under the provisions of 38 U.S.C. § 1318 is denied.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


